DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on 02/23/2022. Claims 1, 3-6, 10, 12-15, 19 and 20 have been amended. Claims 1-20 are pending. Claims 1, 10 and 19 are independent form are presented for examination.

IDS
2	Applicant’s IDS filed on 12/10/2021 and 02/23/2022 have been fully considered.

Response to Argument
3	Applicant’s arguments filed on 02/23/2022 have been fully considered but they are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-3, 5-6, 10-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen, hereinafter) (US 2020/0252375 A1) in view of Narasimhan et al. (Narasimhan, hereinafter) (U.S. Patent Application Publication No. 2017/0017907 A1). 
Regarding claim 1, Chen discloses a method implemented by a routing device (, the method comprising: 
connecting a direct dedicated line associated with a source region to a cloud through the routing device ([0038]-[0039]; an edge router 104 configured to establish a dedicated direct physical connection between customer gateway 160 of customer network 140 and provider network 102 via dedicated direct physical link 106, Fig. 1).
But Chen doesn’t explicitly disclose a provider network is a public cloud; and forwarding data from the source region to a target region through at least the direct dedicated line associated with the source region, the routing device, the public cloud and a directed dedicated line associated with the target region.
However, Narasimhan in analogous art, discloses a provider network is public cloud ([0041]; provider cloud provides a public cloud, Fig. 2); and
forwarding data ([0043]; forwarding request..[0001]; data transfer between parties) from the source region (212(214), Fig. 2) to a target region (276(280), fig. 2) through at least the direct dedicated line ([0041]; using a dedicated line…and directly [0043]; Fig. 2, 218) associated with the source region, the routing device ([0038]; router 248), the public cloud ([0038]; public cloud 242/256) and a directed dedicated line ([0041]; using a dedicated line…and directly [0043]; Fig. 2, 274) associated with the target region ([0043]; Enterprise supply chain system 214 can then connect directly to partner supply chain system 280 through secure tunnels 218, 254, and 274…[0041]; communication forwarded from region 1 212 to target region 276 using dedicated line 218, routing device 248 (262), public cloud 242(256) and a target dedicated line 274, Fig. 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Narasimhan to the system of Chen in order to optimize the system performance by facilitating targeted and secured traffic routing dedicated private connections.

Regarding claim 2, Chen further teaches the method of claim 1, wherein the routing device comprises a dedicated line access router ([0038]; an edge router configured to establish a dedicated direct physical connection with endpoints external to the provider network, Fig. 1).

Regarding claim 3, Chen further teaches the method of claim 1, wherein before connecting the direct dedicated line associated with the source region to the public cloud through the routing device, the method further comprises: 
learning routes of a network where a user device is located based on a network controller (connectivity manager 115, Fig. 1) of a cloud network ([0042]; routing information pertaining to the customer data center (e.g., routing changes with respect to various customer devices 145) may be provided to at a PPE implemented on VPN endpoint 108 from the customer gateway 160).

Regarding claim 5, Chen further discloses the method of claim 3, wherein learning the routes of the network where the user device is comprises: 
obtaining routes according to a dynamic routing protocol that operates between the user device and the cloud network ([0034] & [0035]; a virtual network interface for a dedicated direct physical link, described above, that can be dynamically attached to or detached from a compute instance); and 
performing the learning according to the routes ([0034] & [0035]; dynamically attached to or detached from a compute instance).

Regarding claim 6, Chen further teaches the method of claim 1, wherein forwarding the data from the source region to the target region comprises: 
generating a data forwarding strategy using intercommunication intentions of the user that are obtained in advance through the routing device ([0041]; The establishment of such a tunnel 152 may involve the transmission of a set of configuration information from the connectivity manager 115 to the customer data center or from a PPE implemented in the VPG-IPN, for example from VPN endpoint 108, where one or more settings indicated in the configuration information may be applied to the customer gateway (CG) 160); 
But Chen doesn’t explicitly disclose forwarding the data from the source region to the target region according to the data forwarding strategy, wherein the target region comprises: 
one or a combination of at least two of a virtual private network, a region where a user to be interacted is located, or another cloud resource.
However, Narasimhan teaches forwarding the data from the source region to the target region according to the data forwarding strategy, wherein the target region comprises: 
one or a combination of at least two of a virtual private network, a region where a user to be interacted is located, or another cloud resource ([0041]-[0044]; Enterprise supply chain system 214 can then connect directly to partner supply chain system 280 through secure tunnels 218, 254, and 274…communication forwarded from region 1 212 to target region 276 using dedicated line 218, routing device 248 (262), public cloud 242(256) and a target dedicated line 274, Fig. 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Narasimhan to the system of Chen in order to optimize the system performance by facilitating targeted and secured traffic routing dedicated private connections.

As for claims 10-12, 14 and 15, the limitations of claims 10-12, 14 and 15 are similar to the limitations of claims 1-3, 5 and 6 above, respectively. Chen further discloses one or more computer readable media ([0078; a system memory 1020). Therefore, the limitations of claims 10-12, 14 and 15 are rejected in the analysis of claims 1-3, 5 and 6 above, and the claims are rejected on that basis.

As for claim 19, the limitations of claim 19 are similar to the limitations of claim 1 above. Chen further discloses one or more computer readable media ([0078; a system memory 1020). Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

6	Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen, hereinafter) (US 2020/0252375 A1) in view of Narasimhan et al. (Narasimhan, hereinafter) (U.S. Patent Application Publication No. 2017/0017907 A1) further in view of Abuelela et al. (Abuelela, hereinafter) (EP 2786261 B1).
Regarding claim 4, Chen in view of Narasimhan doesn’t explicitly disclose the limitations of claim 4. 
However, Abuelela in analogous art, discloses wherein learning the routes of the network where the user device is located comprises: 
obtaining routes of calling a preset application programming interface by the user device ([0023]; an API may be used (by the client) to obtain the properties of the logical connection, including such properties as the VLAN tag being used for the logical connection, and/or other routing-related information associated with the logical connection between connecting parties); and 
obtaining, based on the obtained routes ([0023]; obtained routing-related information), routes between the routes of the network where the user device is located and regions where other user devices to be interacted with ([0047]; On receiving the request, a target endpoint router 132 of a provider network 105 is selected, through which a route to provide the desired dedicated connectivity to the client may be configurable…[0048]; the routing information is returned to(obtained by) requesting client after configuration and set up). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Abuelela to the system of Chen in order to optimize the system performance by identifying a targeted and secured traffic route among connecting devices during dedicated private connections.

As for claim 13, the limitations of claim 13 are similar to the limitations of claim 4 above. Chen further discloses one or more computer readable media ([0078; a system memory 1020). Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 20, Chen further discloses the routing device of claim 19, wherein the acts further comprise: 
obtaining routes according to a dynamic routing protocol that is operated between the user device and a cloud network ([0034] & [0035]; a virtual network interface for a dedicated direct physical link, described above, that can be dynamically attached to or detached from a compute instance); and 
performing learning based on the routes, or obtaining routes of calling a preset application programing interface by the user device ([0034] & [0035]; dynamically attached to or detached from a compute instance); and
generating a data forwarding strategy using user intercommunication intentions that are obtained in advance by the routing device ([0041]; The establishment of such a tunnel 152 may involve the transmission of a set of configuration information from the connectivity manager 115 to the customer data center or from a PPE implemented in the VPG-IPN, for example from VPN endpoint 108, where one or more settings indicated in the configuration information may be applied to the customer gateway (CG) 160).
But Chen doesn’t explicitly disclose obtaining, based on the obtained routes, routes between the routes of the network where the user is located in the cloud network and regions where users to be interacted are located; and forwarding the data to the target region according to the data forwarding strategy.
However, Narasimhan teaches forwarding the data to the target region according to the data forwarding strategy ([0043]; Enterprise supply chain system 214 can then connect directly to partner supply chain system 280 through secure tunnels 218, 254, and 274…[0041]; communication forwarded from region 1 212 to target region 276 using dedicated line 218, routing device 248 (262), public cloud 242(256) and a target dedicated line 274, Fig. 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Narasimhan to the system of Chen in order to optimize the system performance by facilitating targeted and secured traffic routing dedicated private connections.
But Chen in view of Narasimhan does not disclose obtaining, based on the obtained routes, routes between the routes of the network where the user device is located and regions where user devices to be interacted are located.
However, Abuelela in analogous art, discloses obtaining, based on the obtained routes ([0023]; obtained routing-related information), routes between the routes of the network where the user device is located and regions where other user devices to be interacted with ([0047]; On receiving the request, a target endpoint router 132 of a provider network 105 is selected, through which a route to provide the desired dedicated connectivity to the client may be configurable…[0048]; the routing information is returned to(obtained by) requesting client after configuration and set up). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Abuelela to the system of Chen in order to optimize the system performance by identifying a targeted and secured traffic route among connecting devices during dedicated private connections.

7	Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen, hereinafter) (US 2020/0252375 A1) in view of Narasimhan et al. (Narasimhan, hereinafter) (U.S. Patent Application Publication No. 2017/0017907 A1) further in view of Yu et al. (Yu, hereinafter) (U.S. Patent Application Publication No. 2016/0315845 A1).
Regarding claim 7, Chen further teaches the method of claim 6, wherein generating the data forwarding strategy based on the intercommunication intentions of the user that are obtained in advance through the routing device comprises:
receiving routing information sent by routing devices in a respective region where each user to be interacted is located ([0033]; exchanging routing information using edge router).
But Chen in view of Narasimhan doesn’t explicitly disclose performing a calculation using a software-defined network controller to generate the data forwarding strategy based on the routing information.
However, Yu in analogous art, discloses performing a calculation using a software-defined network controller to generate the data forwarding strategy (routing path, [0043]) based on the routing information ([0012]; a SDN controller is provided, including a receiver configured to receive a route calculation request sent by an endpoint device manager…[0012] & [0043]; perform route calculation for the endpoint devices of the both communication parties that need to perform route calculation, and control, according to calculated route information).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Yu to the system of Chen in order to optimize the network routing operation by facilitating the computation of data forwarding paths.

Regarding claim 8, But Chen in view of Narasimhan doesn’t explicitly disclose the method of claim 7, wherein performing a calculation using a software-defined network controller to generate the data forwarding strategy based on the routing information comprises: calculating by a routing controller in the software-defined network controller based on the routing information to generate the data forwarding strategy.
However, Yu further discloses calculating by a routing controller in the software-defined network controller based on the routing information to generate the data forwarding strategy ([0012]; a SDN controller is provided, including a receiver configured to receive a route calculation request sent by an endpoint device manager…[0012] & [0043]; perform route calculation for the endpoint devices of the both communication parties that need to perform route calculation, and control, according to calculated route information).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Yu to the system of Chen in order to optimize the network routing operation by facilitating the computation of data forwarding paths.

Regarding claim 9, Chen further teaches the method of claim 8, wherein forwarding the data to the target region according to the data forwarding strategy comprises: 
sending the data forwarding strategy to a corresponding routing device ([0033]; exchanging routing information using edge router).
But Chen doesn’t explicitly disclose forwarding the data to the target region through the routing device.
However, Narasimhan in analogous art, discloses forwarding the data to the target region (212, Fig. 2) to a target region 276, fig. 2) through the routing device ([0043]; Enterprise supply chain system 214 can then connect directly to partner supply chain system 280 through secure tunnels 218, 254, and 274…[0041]; communication forwarded from region 1 212 to target region 276 using dedicated line 218, routing device 248 (262), public cloud 242(256) and a target dedicated line 274, Fig. 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Narasimhan to the system of Chen in order to optimize the system performance by facilitating targeted and secured traffic routing dedicated private connections.

As for claims 16-18, the limitations of claims 16-18 are similar to the limitations of claims 7-9 above, respectively. Chen further discloses one or more computer readable media ([0078; a system memory 1020). Therefore, the limitations of claims 16-18 are rejected in the analysis of claims 7-9 above, and the claims are rejected on that basis.

Conclusion
8	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445